DETAILED ACTION
This is a first action on the merits.  Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements filed 9/6/2020 and 4/5/2022 have been received and considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied (i.e., “Provided is…”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-13 are objected to because of the following informalities:    
in claims 2-13, line 1, limitation “a variable speed motor and a planetary gear mechanism” should be corrected to --the variable speed motor and the planetary gear mechanism--;
in claims 2 and 5, line 6, claim 7, line 9, and claim 9, line 11, limitation “a carrier” should be corrected to --the carrier--;
in claims 2 and 5, line 7, and claims 7 and 9, line 8, limitation “a plurality of planet gears” should be corrected to --the plurality of planet gears--;
in claims 2 and 5, line 8, claim 7, line 13, and claim 9, line 6, limitation “a ring gear” should be corrected to --the ring gear--;
in claim 2, line 10, claim 5, line 13, claim 7, line 6, and claim 9, line 15, limitation “a sun gear” should be corrected to --the sun gear--;
in claims 3 and 6, line 5, limitation “an output shaft” should be corrected to --the output shaft--;
in claim 5, line 12, limitation “a worm” should be corrected to --the worm--.
Appropriate correction is required.

Claim Interpretation
Certain claim limitation interpretations are noted.
In the claims, the phrase “connected” is interpreted to include operative connections wherein torque is transferred between two connected elements, with or without other elements in the torque stream between the two connected elements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai, U.S. Patent Application Publication 2017/0137088, in view of Choi et al., U.S. Patent Application Publication 2013/0184112.
Regarding claim 1, Watarai, in a first interpretation, discloses a bicycle transmission using a variable speed motor and a planetary gear mechanism comprising: 
a first input rotary shaft rotatably connected to a main power source (e.g., 52, fig. 4); 
a second input rotary shaft receiving a motor rotational power from a variable speed motor (e.g., 72, fig. 6); 
a planetary gear mechanism receiving first and second rotational power respectively from the first input rotary shaft and the second input rotary shaft, wherein the planetary gear mechanism includes a ring gear, a carrier, a plurality of planet gears, and a sun gear (e.g., 60, fig. 4); 
an output shaft receiving a third rotational power from the planetary gear mechanism (e.g., 54, fig. 4); and 
a control unit controlling the variable speed motor and controlling a rotational speed of the second input rotary shaft (e.g., see para. 58), 
wherein the first input rotary shaft is arranged concentrically with the output shaft, the ring gear, the carrier, and the sun gear (e.g., see fig. 4).  
Watarai does not explicitly disclose the controller for the motor controlling a direction of the motor input shaft.
Choi et al. discloses a motor which is controlled to change both speed and direction (e.g., para. 94).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute a motor which can also change direction as disclosed by Choi et al. for the motor disclosed by Watarai, in order to yield the predictable result of adjusting the ratios of the transmission in the reverse direction.
Regarding claim 2, Watarai, in a first interpretation, discloses a worm is provided on an outer circumferential surface of the second input rotary shaft (e.g., 76, fig. 4), 
wherein the planetary gear mechanism includes: 
a carrier coupled to and rotating with the first input rotary shaft; 
a plurality of planet gears rotatably installed on the carrier;
a ring gear whose inner circumferential surface is meshed with an outer circumferential surface of the plurality of planet gears; and 
a sun gear surrounding the first input rotary shaft and having an extension part (e.g., 66, fig. 4), 
wherein the extension part is provided on one side of the sun gear, 
wherein a worm wheel is provided on an outer circumferential surface of the extension part (e.g., 66B, fig. 4), 
wherein the worm wheel rotates while being meshed with the worm (e.g., see fig. 4), 
wherein a rotation axis of the second input rotary shaft is perpendicular to a rotation axis of the extension part of the sun gear (e.g., see fig. 4).  
Regarding claim 3, Watarai, in a first interpretation, discloses the ring gear is provided with a hollow extension part (e.g., 64, fig. 4), wherein the hollow extension part surrounds the first input rotary shaft (e.g., see fig. 4), 
wherein an output shaft is connected to the hollow extension part, wherein the output shaft surrounds the first input rotary shaft (e.g., see fig. 4).  
Regarding claim 12, Watarai, in a first interpretation, discloses  the main power source is connected to both ends of the first input rotary shaft (e.g., see fig. 4).  
Regarding claim 13, Watarai, in a first interpretation, discloses the first input rotary shaft passes through a center of the output shaft (e.g., see fig. 4).  
Regarding claim 1, Watarai, in a second interpretation, discloses a bicycle transmission using a variable speed motor and a planetary gear mechanism comprising: 
a first input rotary shaft rotatably connected to a main power source (e.g., 12, fig. 10); 
a second input rotary shaft receiving a motor rotational power from a variable speed motor (e.g., 32, fig. 10); 
a planetary gear mechanism receiving first and second rotational power respectively from the first input rotary shaft and the second input rotary shaft, wherein the planetary gear mechanism includes a ring gear, a carrier, a plurality of planet gears, and a sun gear (e.g., 20, fig. 10); 
an output shaft receiving a third rotational power from the planetary gear mechanism (e.g., 24, fig. 10); and 
a control unit controlling the variable speed motor and controlling a rotational speed of the second input rotary shaft (e.g., see para. 58), 
wherein the first input rotary shaft is arranged concentrically with the output shaft, the ring gear, the carrier, and the sun gear (e.g., see fig. 10).  
Watarai does not explicitly disclose the controller for the motor controlling a direction of the motor input shaft.
Choi et al. discloses a motor which is controlled to change both speed and direction (e.g., para. 94).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute a motor which can also change direction as disclosed by Choi et al. for the motor disclosed by Watarai, in order to yield the predictable result of adjusting the ratios of the transmission in the reverse direction.
Regarding claim 5, Watarai, in a second interpretation, discloses a worm is provided on an outer circumferential surface of the second input rotary shaft (e.g., 36, fig. 10), 
wherein the planetary gear mechanism includes: 
a carrier coupled to and rotating with the first input rotary shaft; 
a plurality of planet gears rotatably installed on the carrier; 
a ring gear provided with an extension part, wherein an inner circumferential surface of the ring gear is meshed with an outer circumferential surface of the plurality of planet gears (e.g., see fig. 10), wherein a worm wheel is provided on an outer circumferential surface of the extension part (e.g., 26C, fig. 10), wherein the worm wheel rotates while being meshed with a worm (e.g., see fig. 10); and 
a sun gear rotating while being meshed with the plurality of planet gears, wherein a rotation axis of the second input rotary shaft is perpendicular to a rotation axis of the extension part of the ring gear (e.g., see fig. 10).  
Regarding claim 6, Watarai, in a second interpretation, discloses the sun gear is provided with a hollow extension, wherein the hollow extension surrounds the first input rotary shaft (e.g., 22, fig. 10), 
wherein an output shaft surrounding the first input rotary shaft is connected to the extension (e.g., 24 operatively connected to 22 via 20, fig. 10).  
Regarding claim 12, Watarai, in a second interpretation, discloses the main power source is connected to both ends of the first input rotary shaft (e.g., see fig. 10).  
Regarding claim 13, Watarai, in a second interpretation, discloses the first input rotary shaft passes through a center of the output shaft (e.g., see fig. 10).  

Allowable Subject Matter
Claims 4 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not disclose or render obvious the plurality of planet gears comprises: a first plurality of planet gears externally meshed with the sun gear; and a second plurality of planet gears rotating while being externally meshed with the first plurality of planet gears and being internally meshed with the ring gear, in combination with the other elements required by claims 1 and 2.  
Regarding claim 7, the prior art does not disclose or render obvious a worm wheel is installed on an outer circumferential surface of the extension part, in combination with the other elements required by claims 1 and 7.  
Regarding claim 9, the prior art does not disclose or render obvious a worm wheel is installed on an outer circumferential surface of the extension part, in combination with the other elements required by claims 1 and 9.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619